Citation Nr: 9916496	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  95-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES


1.  Entitlement to service connection for a ganglion cyst of 
the right wrist.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for right ear hearing 
loss.

7.  Entitlement to service connection for a thoracic spine 
disability.  

8.  Entitlement to an increased evaluation for degenerative 
disc disease of C5-6 with radiculopathy, currently evaluated 
as 20 percent disabling.

9.  Entitlement to an increased evaluation for internal 
derangement, postoperative, of the right knee, currently 
evaluated as 10 percent disabling.

10.  Entitlement to a compensable evaluation for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center 
(RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

In June 1993, the veteran filed 31 claims.  Several of these 
claims were allowed within a July 1994 rating decision.  A 
notice of disagreement to this rating decision was received 
at the RO in September 1994.  At that time, the veteran noted 
his specific disagreements with the July 1994 determination.  
In light of the September 1994 notice of disagreement, the RO 
issued a statement of the case listing 14 issues disputed by 
the veteran within the received notice of disagreement.  A 
timely substantive appeal to this statement of the case was 
received in February 1995.  

Among the issues cited within the December 1994 statement of 
the case were the issues of service connection for a low back 
condition, vertigo, a hiatal hernia, bilateral hearing loss, 
and a "exterior plysis tenosynovitis" of the right wrist 
and forearm.  In subsequent rating determinations, service 
connection was awarded for vertigo, a low back disability, a 
hiatal hernia, and ulnar nerve neuropathy of the right upper 
extremity.  Service connection was also awarded for left ear 
hearing loss.  Accordingly, these issues are not before the 
Board at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  It should be noted that while the RO, in 
its November 1998 supplemental statement of the case, 
reported that the issue of vertigo had been granted by the 
rating action of December 1996, "vertigo" is not listed 
within the current list of service-connected disabilities.  
It is possible that the RO has associated the veteran's 
vertigo with the service-connected psychiatric disability or 
some other service-connected disorder, though this is not 
clear.  In any event, the issue of service connection for 
vertigo is not before the Board at this time.

Since July 1993, the veteran has filed additional claims for 
VA compensation.  As stated by the U.S. Court of Appeals for 
Veterans Claims (Court):

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet.App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

In June 1995, the veteran filed a timely notice of 
disagreement regarding the evaluation of his service-
connected psychiatric disability.  A statement of the case 
regarding this claim was issued by the RO in March 1996.  In 
April 1996, the veteran specifically stated that he was 
satisfied with the evaluation of his service-connected 
psychiatric disorder.  Accordingly, this issue is not before 
the Board at this time.

In May 1996, the veteran filed a claim for increased 
compensation based on unemployability.  Additional 
information was requested by the RO in July 1996.  In October 
1996, the RO noted that a response to the July 1996 request 
for information had not been received and reiterated the 
determination that additional information was required from 
the veteran prior to the adjudication of the veteran's claim.  
It does not appear that the veteran has directly responded to 
the RO's request for information.  In any event, as the issue 
of entitlement to individual unemployability due to service-
connected disabilities has not been the subject of a 
statement of the case or a valid notice of disagreement or 
substantive appeal, the issue is not before the Board at this 
time.  It is suggested that the veteran provide the 
information requested by the RO in July and October 1996.  In 
any event, this issue is not before the Board at this time.  

The veteran's representative prepared written argument to the 
Board in February and April 1999.  The veteran's 
representative appears to support the RO's determination 
regarding what issues are currently before the Board at this 
time.  In any event, the RO has not fully adjudicated any 
other issue and the Board may not unilaterally take 
jurisdiction of any additional claims.  Accordingly, the 
Board will proceed with the adjudication of the claims cited 
above.

For reasons which will become clear below, the issues of 
service connection for hypertension and entitlement to 
increased evaluations for a right and left knee disability 
will be the subject of the REMAND section of this 
determination.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for the 
residuals of a ganglion cyst of the right wrist, hemorrhoids, 
generalized arthritis, tinnitus, right ear hearing loss, and 
a thoracic spine disability are not meritorious on their own 
or capable of substantiation.

2.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to the claim of 
entitlement to an increased evaluation for the veteran's 
service-connected cervical spine disability.

3.  The residuals of the veteran's service-connected 
degenerative disc disease at C5-6 of the cervical spine with 
radiculopathy include degenerative disc disease of C4/C5, 
C5/C6, C6/C7, status post cervical fusion of C5 through C7, 
and chronic intermittent pain of the cervical spine secondary 
to abnormal motion.

4.  Severe limitation of motion of the cervical spine or 
intervertebral disc syndrome with recurring attacks is not 
found.





CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
cyst of the right wrist, hemorrhoids, generalized arthritis, 
tinnitus, right ear hearing loss, and a thoracic spine 
disability are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991)

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease at C5-6 of the cervical spine 
with radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.2, 4.3, 4.10, 
4.40, 4.71a, Diagnostic Codes 5003, 5010, 5287, 5290, and 
5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A review of the service medical records from 1977 to 1993 
notes treatment for numerous subjective complaints.  The 
subjective complaints included numerous symptoms and 
difficulties.  In February 1993, the veteran was diagnosed 
with a somatiform disorder.  At that time, it was noted that 
the veteran's somatic complaints appeared to be escalating. 

In June 1993, the veteran filed 31 claims for VA 
compensation.  These claims included numerous disabilities 
and subjective symptoms regarding extensive alleged 
disabilities.  At a November 1993 VA evaluation, the veteran 
noted numerous difficulties.  Objective evaluation of the 
veteran's extremities revealed normal gross sensation, normal 
gross motor strength, and normal coordination.  Examination 
of the right wrist showed no evidence of any ganglion cyst.  
X-ray studies of multiple joints were generally normal.  
There was no evidence of fractures or dislocations.  No 
significant degenerative changes were found.  Physical 
examination failed to reveal hemorrhoids, a thoracic spine 
disability, a ganglion cyst of the right wrist, and many 
other disabilities claimed by the veteran.  An evaluation of 
the veteran's alleged hearing loss revealed bilateral high 
frequency neurosensory hearing loss, worse in the left ear.  

The veteran has submitted a May 1992 statement from Ben J. 
Koperski, M.A., a clinical audiologist, who notes a slight 
decrease in his hearing in both ears since the previous 
evaluation in June 1989.  It was noted that the right ear 
displayed a mild sensorineural hearing loss in the upper 
frequency range above 4,000 Hertz (Hz).  It was noted that 
while the hearing in the right ear remained adequate for 
normal communication, his speech reception threshold was 
elevated for the left ear and his speech discrimination was 
slightly impaired under normal listening conditions.

In a September 1994 notice of disagreement, the veteran noted 
numerous complaints.  He contended that he had a herniated 
disc at T1-T2 although there was no indication of a 
"bulge."  The veteran noted a 1994 magnetic resonance image 
(MRI) scan which revealed degenerative disease which appeared 
to be spreading.  It was contended that if there was trouble 
in one part of his spine, there would be the same kind of 
trouble in another, especially when it was on the same side.  
He also noted that a number of doctors had told him that he 
has had arthritis for several years without it showing in his 
blood work.  Difficulties with hemorrhoids during his active 
service were also noted.  Regarding his ganglion cyst, the 
veteran noted this difficulty during his active service.  He 
contends that he lost some range of motion in his right wrist 
due to this problem.  

In an April 1995 VA hospitalization, the veteran underwent an 
anterior cervical diskectomy and fusion of C5-C6 and C6-C7.  

At a hearing held before a hearing officer at the RO in June 
1995, the veteran discussed only two of the 10 issues before 
the Board at this time.  The veteran contended that his 
tinnitus was the result of a history of noise exposure in 
service.  He testified that he reported the ringing in his 
ears to various doctors in service and to the VA examiner in 
November 1993.  He stated that this condition was constant, 
bilateral, and he believed that it may be related to noise 
exposure in service.  

In a July 1995 audiological evaluation, the veteran reported 
having hearing loss prior to service due to shooting guns 
without protection.  The veteran reported constant tinnitus 
with dizzy spells treated with steroids.  He noted being 
around radar and generator noise in service for 15 years.  He 
also reported tinnitus occasionally before his active 
service.  

On an authorized audiological evaluation in July 1995, pure 
tone thresholds of the veteran's right ear, in decibels, were 
as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
25
LEFT






Speech audiometry revealed speech recognition ability of 98 
percentage in the right ear.

In a July 1995 VA evaluation, the veteran noted joint pain 
primarily in the base of his thumbs, in his great toes, 
wrists, and knees.  Several serological work-ups had found no 
evidence of rheumatoid antigen thus far.  With respect to his 
neck and back, the veteran noted that in 1986 he had a panel 
on a generator fall on his head.  He noted occasional 
soreness and spasm in his neck.  The use of muscle relaxants 
intermittently was noted. 

Physical examination at that time revealed a well developed, 
well nourished, individual in no acute distress.  Evaluation 
of the veteran's ears revealed that the tympanic membranes 
were normal.  Normal range of motion of the neck was found.  
A surgical scar on the anterior midline of the lower neck was 
noted.  No muscle tenderness was elicited from the neck.  
Examination of the joints revealed no significant joint 
deformity or active synovitis in either his hands, elbows, 
knees, or ankles.  The veteran was diagnosed, in pertinent 
part, with hearing loss with chronic tinnitus secondary to 
high frequency hearing loss.  A history of preexisting 
hearing loss in the left ear (prior to entry into the 
service) was noted.  It was also noted that it was "quite 
possible" that his noise exposure from radars and generators 
had aggravated his hearing loss. 

In a June 1996 evaluation of the neck, the veteran complained 
of developing more neck pain, especially with range of 
motion.  At that time, the veteran denied any weakness in his 
arms or legs.  Physical examination revealed that neck range 
of motion was "fairly normal, with some slight diminishing 
of the lateral rotation on either side."  Neurologically, 
the veteran was alert and oriented.  A course of physical 
therapy was recommended.  

In an addendum to the June 1996 VA evaluation, it was noted 
that X-ray studies had revealed "excellent" fusion at C5/6 
and C6/7.  Some exaggerated motion at the level above the 
fusion on flexion/extension, with about 2 to 3 millimeters in 
flexion that reduced in extension.  Possible further surgical 
intervention was indicated as possible but not recommended at 
this time.  

In a June 1997 evaluation of the veteran's neck disability, 
the veteran reported that he spontaneously developed some 
neck pain with neck motion.  The neck surgery was noted.  
Regarding the veteran's subjective complaints, he noted that 
it was uncomfortable to sleep.  The use of a cervical pillow 
was reported.  Pain in the posterior neck with any extension 
movements and extremes of range of motion, particularly 
rotation, was indicated.  He indicated that the pain was 
slowly getting worse but that he had less pain now than 
before his surgery.  

Physical examination of the neck revealed no swelling.  A 
right anterior neck surgical scar was noted.  Mild loss of 
cervical lordosis was found.  Range of motion testing 
revealed 16 degrees of extension, 55 degrees of flexion, 
22 degrees of right lateroflexion, and 24 degrees of left 
lateroflexion.  40 degrees of right rotation and 43 degrees 
of left rotation were also found.  Neurological testing of 
the upper extremities revealed that his reflexes in both 
upper extremities were very brisk but symmetrical.  Motor 
testing of all muscle groups in both arms, forearms, and 
hands were normal.  Sensation was normal to light touch, 
pinprick, and vibratory perception throughout both upper 
extremities.  With regard to degenerative arthritis, it was 
noted that the veteran had no symptoms of active arthritis.  

X-ray studies revealed a stable fusion of C5 through C7 with 
mild degenerative disc disease at C4-C5.  No other 
degenerative changes were noted.  The veteran was diagnosed 
with degenerative disc disease of C4/5, C5/6, and C6/C7, and 
status post cervical fusion of C5 through C7.  Chronic 
intermittent pain of the cervical spine secondary to abnormal 
motion at the level above the cervical fusion was also noted.  
No cervical radiculopathy was noted at this time.  

II.  Entitlement to Service Connection for the Residuals of a 
Ganglion Cyst of the Right Wrist, Hemorrhoids, Generalized 
Arthritis, Tinnitus, Right Ear Hearing Loss, and a Thoracic 
Spine Disability.

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist in any further development of the claim.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Where the determinative issue is 
a question of medical diagnosis or medical causation, lay 
assertions cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a).  If no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with tinnitus.  However, no competent medical 
provider has diagnosed the veteran with a current condition 
associated with a cyst of the right wrist, hemorrhoids, a 
generalized arthritic condition, a thoracic spine disability, 
or right ear hearing loss.  While hearing loss was noted in 
July 1995, the veteran's right ear was not specifically 
noted.  

With respect to the second prong of the Caluza analysis, a 
review of the medical records indicates that the veteran was 
treated for numerous subjective complaints during his active 
service.  However, based on a detailed review of the 
veteran's service medical records, the Board finds no 
indication that the veteran was ever diagnosed by a competent 
medical professional with the residuals of a ganglion cyst of 
the right wrist, hemorrhoids, generalized arthritis, 
tinnitus, or a thoracic spine disability.  A May 1992 
audiologist report, performed during the veteran's active 
service, indicates that hearing in his right ear remained 
adequate for normal communication.  

The veteran has provided some evidentiary assertions 
concerning the numerous symptoms he relates to his active 
service.  However, while the veteran is competent to describe 
events or symptomatic manifestations of a disorder that are 
perceivable to a lay party, the Court has made clear that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from the specialized 
medical knowledge, skill, expertise, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994). 

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's alleged cyst of the right wrist, hemorrhoids, 
generalized arthritis, tinnitus, and right ear hearing loss 
with his active service.  If the service medical records do 
not show the claimed disability and there is no medical 
evidence to link a current disability with events in service 
or with a service-connected disability, the claim is not well 
grounded. 

With respect to the application of 38 C.F.R. § 3.303(b) 
(1998) for the purposes of well grounding a claim, the Board 
does not find that the veteran is competent to link any 
manifestations observable to a lay party to any underlying 
disability for which service connection is at issue.  Thus, 
he cannot well ground his claims on the basis of continuity 
of symptomatology or chronicity.  Savage, supra.

With regard to the veteran's claim regarding hearing loss of 
the right ear, if a disorder is a chronic disease of the 
nervous system, such as sensorineural hearing loss, service 
connection may be granted if manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  However, entitlement to service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385 (1998), as amended, 59 
Fed.Reg. 60560 (1994) (the Board notes that the wording of 
this regulation was changed, but the substance of the 
regulation was not changed), which provides that impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz. is 40 decibels (dB) or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

In the veteran's case, testing noted in 1992, during the 
veteran's active service, indicate that the veteran's right 
ear hearing remained adequate for normal communication.  This 
does not prohibit an award of service connection for right 
ear hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  However, no health care provider has diagnosed the 
veteran with right ear hearing loss and no health care 
provider has associated any alleged right ear hearing loss to 
the veteran's active service.  The audiometric evaluation in 
July 1995 did not show a hearing loss disability under 
38 C.F.R. § 3.385 was present in the right ear.  Accordingly, 
the undersigned must find the claim of entitlement to service 
connection for right ear hearing loss to be not well grounded 
as a matter of law.  Neither the service medical records nor 
the post service medical records support the veteran's claim.

While the veteran has been treated for some of the 
disabilities at issue since his discharge from active 
service, the evidence submitted by the veteran in support of 
his claims consists nearly entirely of his own statements.  
However, the record does not reveal that the veteran or his 
representative possesses any medical expertise and they have 
not claimed such expertise.  Thus, the veteran's lay medical 
assertions, as well as those of his representative, to the 
effect that these disorders were caused by his active service 
have no probative value.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  On the issue of medical causation, the Court has 
been clear that "[l]ay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose . . ."  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  

In light of the veteran's numerous somatic complaints, both 
during and after his active service, the determination of 
whether the claims are well grounded must be based on a 
detailed review of the objective medical evidence of record.  
Based on a detailed review of the medical evidence of record, 
the Board finds no evidence to suggest that the veteran 
currently has a cyst of the right wrist, hemorrhoids, a 
generalized arthritic condition, or right ear hearing loss 
which meets the requirements of 38 C.F.R. § 3.385.  While 
tinnitus has been diagnosed by a competent medical 
professional in 1995, tinnitus was not diagnosed during the 
veteran's active service and has not been associated with the 
veteran's active service.  With regard to the veteran's 
contention regarding a thoracic spine disability, while the 
veteran has complained of numerous back problems, no 
competent medical professional has diagnosed the veteran with 
a thoracic spine disorder or associated this condition with 
his active service.  Accordingly, this claim is also not well 
grounded as a matter of law.  

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate these alleged disabilities with the veteran's 
active service.  Accordingly, the Board must find the claims 
to be not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence, which exists, that, if true, would 
make the veteran's claims for service connection plausible.  
Accordingly, the claims are denied.

III.  Entitlement to an Increased Evaluation for the 
Veteran's Service-connected Cervical Spine Disability.

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds the veteran's claim of entitlement to 
an increased evaluation for the service-connected neck 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  VA has a duty to assist the veteran in developing 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Based on the work of the RO, the 
Board is satisfied that VA has fulfilled its duty to assist 
the veteran in developing all facts pertinent to this claim.  
The veteran has undergone numerous complete and thorough 
evaluations and the RO has made every effort to locate the 
pertinent documents specified by the veteran.  The RO has 
also had the veteran evaluated both before and after the 
March 1995 surgical procedure.  Accordingly, the Board will 
proceed with the adjudication of the veteran's claim at this 
time.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. §  1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's service-
connected degenerative disc disease at C5-6 of the cervical 
spine with radiculopathy has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5290 (1998).  Under 
Diagnostic Code 5010, arthritis, due to trauma, substantiated 
by X-ray findings, is to be rated as degenerative arthritis.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290, severe limitation of motion of the cervical spine 
warrants a 30 percent evaluation, moderate limitation of 
motion of the cervical spine warrants a 20 percent 
evaluation, and a slight limitation of motion of the cervical 
spine warrants a 10 percent evaluation.

The Board has also evaluated the veteran's disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under this code, a 60 percent evaluation is 
warranted with pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief, warrants a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation and mild intervertebral disc 
syndrome warrants a 10 percent disability evaluation.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59. 

Based on the medical evidence, the residuals of the veteran's 
service-connected degenerative disc disease at C5-6 of the 
cervical spine with radiculopathy include degenerative disc 
disease of C4/C5, C5/C6, C6/C7, status post cervical fusion 
of C5 through C7, and chronic intermittent pain of the 
cervical spine secondary to abnormal motion.  The Board finds 
no evidence to indicate either severe limitation of motion or 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  None of the reported objective 
findings indicate the presence of severe limitation of 
motion.  In July 1995 range of motion was described as 
normal.  It was "fairly normal" in June 1996, save for 
slightly diminished lateral rotation.  In June 1997, the 
measured range of motion showed no more than, at best, 
moderate limitation.  Objective neurological findings of any 
active intervertebral disc symptoms are conspicuous by their 
absence.  No radicular symptoms were noted at the most recent 
examination.  The veteran's own statements do not support a 
finding that he suffers from recurrent intervertebral disc 
syndrome associated with his service-connected neck 
disability.

In written argument prepared by the veteran's representative 
in February 1999, it was contended that the most recent 
compensation evaluation involving the veteran's cervical 
spine in June 1997 was deficient for rating purposes as it 
provides no DeLuca information to ascertain functional 
impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998).  The Board cannot agree with this argument.  In 
making this determination, the Board has carefully considered 
the Court's determination in DeLuca v. Brown, 8 Vet. App.  
202, 205-6 (1995).  In DeLuca, the Court ordered an 
examination where the examiner was asked to determine whether 
the veteran's left shoulder exhibits weakened movement, 
excessive fatigability, or incoordination.  Id. at 207.  In 
this case, the Board finds that the VA examination of June 
1997 meets the requirements of the Court's determination in 
DeLuca.  Within this examination, the physician notes the 
veteran's pain, specifically noting chronic intermittent pain 
with the diagnosis.  It is also noted that the veteran had 
pain in his posterior neck with any extension movements in 
extremes of range of motion, particularly in rotation.  In 
light of these findings, the basis for the representative's 
conclusion that the June 1997 VA evaluation does not provide 
information to ascertain functional impairment is unclear.  
The medical opinions support the conclusion that the veteran 
suffers from limitation of motion of the cervical spine that 
is not severe warranting, at most, a 20 percent evaluation 
for moderate limitation of the cervical spine under 
Diagnostic Code 5290.  

In making this determination, the Board has considered the 
veteran's frequent complaints of pain.  Based on a review of 
the veteran's statements and the objective medical evidence 
of record over the last 10 years, the Board is forced to 
conclude that the veteran's complaints of neck pain are not 
adequately supported by objective findings.  The veteran's 
constant complaints of pain, weakness, and limitation of 
function caused by his neck disability are not supported by 
over 10 years of VA evaluations and the service medical 
records.  The veteran's long and detailed history of 
subjective symptoms without an objective basis, or a very 
limited objective basis, does not support the conclusion that 
the veteran suffers from severe limitation of motion caused 
by pain resulting from his service-connected neck disability.  
Without consideration of the veteran's complaints of pain, 
the current evaluation of 20 percent could not be supported.  

The Board has considered whether the veteran should be 
allowed a separate evaluation under Diagnostic Code 5003.  
However, as stated within Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion of the appropriate diagnostic 
code for the specific joint or joints involved.  In this 
case, the specific joint involved is veteran's neck.  
Accordingly, this condition has been evaluated under 
Diagnostic Code 5290 and has been awarded a compensable 
evaluation under this section.  Thus, a separate evaluation 
under Diagnostic Code 5003 is not warranted.  See VAOPGCPREC 
23-97 (O.G.C. Prec. 23-97).  See also 38 C.F.R. § 4.14 
(1998).  There is no competent evidence which the Board has 
found to be credible and of any significant probative weight 
at this time which would support a finding that the current 
service-connected cervical spine disability has caused severe 
limitation of motion, ankylosis, or recurring attacks of 
intervertebral disc syndrome which would warrant the next 
higher evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5287, 5290, or 5293 (1998).  While it is clear that the 
veteran had some residual disability associated with his 
service-connected neck disability, the overwhelming medical 
evidence supports the conclusion that the neck disability is, 
at best, moderate, causing only a moderate limitation of 
motion.  Accordingly, an increased evaluation is not 
warranted.

The undersigned has taken into consideration the fact that 
the veteran underwent neck surgery during the pendency of 
this appeal and whether the veteran is entitled to a higher 
evaluation for his neck disability prior to the surgical 
procedure.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not 
limited to that reflecting the then current severity of the 
disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The veteran underwent neck surgery in April 1995.  In a June 
1997 evaluation of the veteran's neck disability, the veteran 
reported that the pain was slowly getting worse but that he 
had less pain now than before his surgery.  However, in a 
June 1996 evaluation of the neck, the veteran complained of 
developing more neck pain, especially with range of motion.  
The objective findings at that time, however, disclosed a 
"fairly normal" range of motion with only slight diminution 
of lateral rotation.  This objective evidence clearly fails 
to support the subjective complaints.   As a result, the 
complaints of pain, standing alone, will not support a 
determination to increase the evaluation.  At the November 
1993 VA evaluation, performed prior to the neck surgery, 
objective evaluation of the veteran's extremities revealed 
normal gross sensation, normal gross motor strength, and 
normal coordination.  No significant degenerative changes 
were found.  This examination does not provide a basis to 
conclude that the veteran suffered from severe limitation of 
motion of the cervical spine which would warrant a 30 percent 
evaluation under Diagnostic Code 5290.  In actuality, the 
competent medical evidence in existence prior to the surgery 
does not provide a basis to conclude that the veteran's neck 
disability was 20 percent disabling.  However, the issue of a 
reduction in the veteran's disability evaluation is not 
before the Board at this time.  

The Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) is raised by 
the record.  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the record does 
not raise the issue of entitlement under 38 C.F.R. § 
3.321(b)(1).  

In light of the recent evaluations of the veteran's neck 
disability, which the Board finds to be highly probative, 
there is no evidence which the Board may consider as credible 
and of significant probative weight to indicate that the 
service related disability impairs earning capacity by 
requiring frequent hospitalizations.  In Fanning v. Brown, 4 
Vet. App. 225, 229 (1993), the Court held that the Board was 
required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.


ORDER

Entitlement to service connection for a cyst of the right 
wrist, hemorrhoids, a generalized arthritic condition, 
tinnitus, right ear hearing loss, and a thoracic spine 
disability is denied.  

Entitlement to an increased evaluation for degenerative disc 
disease, C5-6, of the cervical spine with radiculopathy is 
denied. 


REMAND

With regard to the veteran's service-connected bilateral knee 
disorder, the veteran has not been thoroughly evaluated for 
this condition since November 1993.  In the July 1995 VA 
evaluation, it was noted that there was no significant joint 
deformity or active synovitis in either his hands, elbows, 
knees, or ankles.  Neurological evaluation at the time was 
grossly normal.  However, based on the medical evidence 
currently of record, the Board finds insufficient evidence to 
adjudicate these claims at this time.  

With regard to the veteran's claim of entitlement to service 
connection for hypertension, a review of service medical 
records indicates that the veteran was diagnosed and treated 
for hypertension during his active service.  However, based 
on the most recent VA evaluations, it is unclear that the 
veteran currently has hypertension.  The VA evaluations have 
not specifically found that the veteran has, or does not 
have, hypertension.  Accordingly, the Board believes that 
additional medical information is required to make such 
determination.  

The Board must also note that the veteran's representative, 
in his April 1999 written argument to the Board, contended 
that the veteran was entitled to separate evaluations for 
arthritis in the knee and instability of the knee.  Based on 
the most recent medical evidence of record, it is unclear 
whether the veteran actually has arthritis in either knee.  
Nevertheless, the attention of the RO is invited to 
VAOPGCPREC 23-97 (July 1, 1997).  In essence, that opinion 
indicates that multiple ratings may be provided in certain 
instances under Codes 5257 (instability of the knees) and 
5010 (arthritis).  Specifically, the General Counsel noted 
that "[w]hen a knee disorder is already rated under DC 
[Diagnostic Code] 5257," a separate rating may also be 
assigned where there is also arthritis of the knee provided 
that "the veteran must also have limitation of motion under 
DC 5260 or 5261 . . . "

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:
1.  The RO should request the veteran to 
identify the names, addresses, and 
appropriate proximate dates of treatment 
for all health care providers who may 
possess additional records pertinent to 
his bilateral knee disability and alleged 
hypertension.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran which have not been previously 
secured.

2.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature, extent, and severity of the 
veteran's service-connected bilateral 
knee disability.  The claims folder or 
the pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner must review a copy of this 
remand.  All necessary tests should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings and comment on the 
functional limitation, if any, caused by 
the veteran's service connected knee 
disabilities.  The examiner should write 
explicit responses to the following 
questions:

(a) Does the veteran currently have 
arthritis in either knee?

(b) Based on the objective medical 
evidence of record, does the veteran 
currently have any objective 
evidence of a left or right knee 
disability?  In making this 
determination, the examiner should 
consider the service medical 
records, including, specifically, 
service medical records indicating 
treatment for bilateral knee pain 
and a somatiform disorder.

(c) The examiner is also asked to 
specifically comment on the presence 
or absence of any objective 
manifestations that would 
demonstrate functional impairment 
due to pain attributable to any knee 
disorder, such as pain on movement, 
swelling, deformity, or any other 
objective finding that supports, or 
does not support, the level of 
subjective complaints.

(d)  Does the veteran have 
incoordination or impaired ability 
to execute skilled movements 
smoothly as a result of his service-
connected  bilateral knee disorder?  
If so, the examiner should comment 
on the severity of his 
incoordination and the effect 
incoordination has on his ability to 
function.

3.  The RO should schedule the veteran 
for an evaluation to determine whether 
the veteran currently suffers from 
hypertension.  The claims file, including 
the veteran's service medical records and 
a copy of this REMAND should be made 
available to and reviewed by the examiner 
prior to the completion of the 
examination.  Any necessary tests and 
studies should be performed and all 
findings must be reported in detail.  If 
any hypertension disorder is found, the 
examiner should indicate whether such 
disability is associated with the 
veteran's active service.  Any opinions 
expressed should be accompanied by a 
complete rationale.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the report 
or reports are deficient in any manner, 
the RO must implement corrective 
procedures at once.


5.  After completion of the above, the RO 
should readjudicate the veteran's claims 
of service connection for hypertension 
and entitlement to increased evaluation 
for the veteran's bilateral knee 
condition with consideration given to all 
of the evidence of record, including any 
additional medical evidence obtained by 
the RO on REMAND, and based on the 
following:

(a)  The readjudication of the claim 
of entitlement to a rating in excess 
of 10 percent for the veteran's 
service-connected right knee and 
entitlement to a compensable 
evaluation for the veteran's 
service-connected left knee must be 
made within the analytical framework 
provided by the Court in DeLuca v. 
Brown, 8 Vet. App. 202,  205-6 
(1995), and it must consider 
alternative diagnostic criteria, 
other than that provided under 
Diagnostic Code 5260.  Further, the 
RO should consider the applicability 
of the Court's decision in Esteban 
v. Brown, 6 Vet. App. 259 (1994), 
with respect to the veteran's 
entitlement to separate ratings for 
his alleged traumatic arthritis of 
the knees.  In this regard, should 
the RO find that the bilateral knee 
disability involves instability or 
limitation of motion, a 
determination of whether a separate 
rating is in order for this 
condition should be made within the 
analytical framework provided by the 
General Counsel's holding in 
VAOPGCPREC 23-97.  


(b)  The RO must specifically 
determine whether the veteran 
currently suffers from hypertension 
and whether this condition, if 
found, is related to the veteran's 
active service.

The veteran is advised that any additional 
claims will not be before the Board unless 
the determination of the RO is unfavorable, 
and the veteran files a notice of 
disagreement and completes all procedural 
steps necessary to appeal a claim to the 
Board in accordance with 38 U.S.C.A. § 7105 
(West 1991). 

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


